Russell, C. J.
The only question raised by the record is whether there was sufficient -evidence to sustain the verdict, and especially whether the trial judge abused his discretion in overruling the defendant’s motion for a new trial based upon this ground. The question as to whether the defendant is legally liable is a close one. However, it is the duty of a court, upon review, to resolve any doubt as to the effect of the testimony upon issues of fact by giving superior weight to that view of the evidence which must have been adopted by the jury in reaching the conclusion embodied in their verdict. Questions as to the existence of negligence or the exercise of diligence are issues of fact peculiarly for the jury; and we are therefore constrained to the opinion that the jury were authorized to find that the defendant was negligent, and that the *217plaintiff could not, by the exercise of ordinary care, have anticipated and avoided the consequences of this negligence. This being true, the court did not err in overruling the motion for a new trial.
Decided September 25, 1915.
Action for damages; from city court of Atlanta — Judge H. M. Eeid. June 22, 1914.
Colquitt & Conyers, for plaintiff in error.
Atkinson & Born, contra.

Judgment affirmed.